       Case 14-03299-dd                    Doc 666           Filed 08/19/19 Entered 08/19/19 13:43:49                             Desc Main
                                                            Document      Page 1 of 14
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
G. William McCarthy, Jr., Plan Aministrator                                    Spartanburg Regional Health Services District,
                                                                               Inc.
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Daniel J. Reynolds, Jr., Esq., 1517 Laurel Street,
Columbia, SC 29201; Tel.: (803) 771-8836
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for Declaratory Judgement, Recovery of Property, Damages, etc.
28 U.S.C. §2201 and §2202; FRBP 7001(9); 11 U.S.C. §105


                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
□ 11-Recovery of money/property - §542 turnover of property                     □  61-Dischargeability - §523(a)(5), domestic support
□ 12-Recovery of money/property - §547 preference                               □  68-Dischargeability - §523(a)(6), willful and malicious injury
□ 13-Recovery of money/property - §548 fraudulent transfer                      □  63-Dischargeability - §523(a)(8), student loan
□ 14-Recovery of money/property - other                                         □  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
□ 21-Validity, priority or extent of lien or other interest in property         □ 65-Dischargeability - other
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property                                 □ 71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)       □ 72-Injunctive relief – other
    FRBP 7001(4) – Objection/Revocation of Discharge
□ 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                □ 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
□ 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                □ 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              □
□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $                           2,181,326.79
Other Relief Sought
      Case 14-03299-dd             Doc 666        Filed 08/19/19 Entered 08/19/19 13:43:49                        Desc Main
                                                 Document      Page 2 of 14
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Union Hospital District                                                                        14-03299-dd
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
South Carolina                                                         Spartanburg                       Hon. David Duncan
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


       /s/Daniel J. Reynolds, Jr.


DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
                                                                       Daniel J. Reynolds, Jr.
                      August 19, 2019



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
Case 14-03299-dd          Doc 666     Filed 08/19/19 Entered 08/19/19 13:43:49           Desc Main
                                     Document      Page 3 of 14


                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

In re:
                                                                     Case No. 14-03299-dd
UNION HOSPITAL DISTRICT,
                                                                           Chapter 9
                Debtor.



G. WILLIAM McCARTHY, JR., Plan Administrator,
                                                              Adv. Pro. No. 19-____________-dd
                            Plaintiff,

                    v.

SPARTANBURG REGIONAL HEALTH SERVICES
DISTRICT, INC.,

                            Defendant.




  ADVERSARY COMPLAINT FOR DECLARATORY JUDGMENT, RECOVERY OF
              PROPERTY, DAMAGES AND OTHER RELIEF

         Plaintiff, G. William McCarthy, Jr., in his capacity as Plan Administrator (the “Plaintiff”)

of the Union Hospital District Creditors’ Trust (the “Trust”), for his Complaint against

Spartanburg Regional Health Services District, Inc. (the “Defendant” or “Spartanburg”), states as

follows:

                                    NATURE OF THE ACTION

         1.     This adversary proceeding is based upon rights and claims granted to the Plaintiff

by operation of Union Hospital District’s (the “Debtor”) First Amended Plan for Adjustment of

Debts (as amended, the “Plan”), which was confirmed by Order of this Court dated July 24, 2015

(the “Confirmation Order”) [Docket No. 260].
Case 14-03299-dd       Doc 666      Filed 08/19/19 Entered 08/19/19 13:43:49            Desc Main
                                   Document      Page 4 of 14


       2.      As described in the Confirmation Order, the Plan was premised upon the

agreement by and between the Debtor and Spartanburg pursuant to which Spartanburg agreed to

provide medical services, construct and maintain a public hospital in Union County, and

continue operating Ellen Sagar Nursing Home (hereinafter “Ellen Sagar”) pursuant to the terms

of a Lease and Operations Transfer Agreement (the “Agreement” or the “LOTA”). In

accordance with the terms of the LOTA and Plan, the Debtor retained rights to certain assets

which were transferred to the Trust or held by Debtor at Plan Administrator’s request in

accordance with the Plan.

       3.      Subsequent to the entry of the Confirmation Order, and unbeknownst to the Plan

Administrator, the Defendant accepted and withheld a total of $5,033,451 belonging to the Trust.

Despite receiving those funds at various times starting in 2016, Spartanburg did not turn them

over to the Trust. Spartanburg did not disclose to the Debtor or the Plan Administrator that it had

received the funds and used those funds for its benefit.

       4.      It was not until May 3, 2019, when an issue was raised by the South Carolina

Department of Health and Human Services (the “SCDHHS”) with Spartanburg about a possible

overpayment that must be repaid, that Spartanburg notified the Plaintiff that it had received the

funds. After notifying the Plan Administrator of the $5,033,451 on May 3, 2019, SRHSD then

received additional payments belonging to the Trust in an aggregate amount of $457,607, which

brought the total funds received by Spartanburg to $5,491,058. Spartanburg apparently used

$37,270 of the funds to pay certain Medicare and Medicaid cost settlement liabilities of the Trust

prior to notification of the Debtor on May 3, 2019. Upon request of the Plan Administrator,

Spartanburg paid $4,279,228 over to the Trust. However, Spartanburg has failed and refused to




                                                 2
Case 14-03299-dd       Doc 666      Filed 08/19/19 Entered 08/19/19 13:43:49            Desc Main
                                   Document      Page 5 of 14


turn over the remaining $1,174,560 to the Trust. In addition to improperly withholding funds,

Spartanburg has also paid no interest whatsoever on any of the funds it withheld.

       5.      The filing of this Adversary Complaint is therefore necessary to seek redress for

the improper actions of the Defendant through its wrongful withholding of funds, which are

necessary to pay the claims of the creditors of Union Hospital District.

                                        JURISDICTION

       6.      This adversary proceeding arises in and relates to the above-captioned Chapter 9

case now pending in this District, and accordingly, this Court has jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. § 1334.

       7.      Venue of this adversary proceeding is proper in the Spartanburg Division of this

Court pursuant to 28 U.S.C. § 1409 and the LOTA.

       8.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E) and

(O).

       9.      If the Court determines it cannot enter final orders or final judgments in this

adversary proceeding without consent of the parties, then the Plaintiff hereby consents to the

entry of final orders and final judgments by this Court.

                                            PARTIES

       10.     The Debtor was a public agency created in 1946 by act of the South Carolina

Legislature to provide hospital facilities and medical services to the residents of Union County.

       11.     Plaintiff is the Plan Administrator under the Plan.

       12.     Pursuant to Article V, Sections H and I of the Plan, all of the Debtor’s remaining

assets, claims, causes of action, and rights of recovery were assigned to the Trust.

       13.     As Plan Administrator, Plaintiff has standing to pursue the causes of action

asserted in this Complaint on behalf of the Trust.

                                                 3
Case 14-03299-dd        Doc 666      Filed 08/19/19 Entered 08/19/19 13:43:49               Desc Main
                                    Document      Page 6 of 14


        14.     Upon information and belief, Defendant is a public hospital corporation in the

State of South Carolina.

        15.     Defendant is the Lessee of certain of Debtor’s assets pursuant to the LOTA. A

copy of the LOTA is attached hereto as Exhibit A.

                                   FACTUAL BACKGROUND

THE PLAN, CONFIRMATION ORDER AND LOTA

        16.     On June 6, 2014 (the “Petition Date”), the Debtor filed a voluntary petition under

chapter 9 of title 11 of the United States Code (the “Bankruptcy Code”) in the Bankruptcy Court.

        17.     On July 24, 2015, the Bankruptcy Court entered the Confirmation Order. The

Confirmation Order states at Pages 3-4 that “the Debtor will retain: 1) all cash; 2) all accounts

receivables, as well as any rights to refunds, settlements and retroactive adjustments, including

those arising in connection with Medicare and Medicaid, due to Debtor as of the Closing Date;

3) title to all real estate and 4) all Rights of Actions, including without limitation, any rights,

claims and causes of action against third parties.”

        18.     In accordance with the Plan, on or about July 29, 2015, the Debtor and Defendant

entered into the LOTA, whereby certain of Debtor’s assets were transferred or leased to

Defendant. Consistent with the Confirmation Order, the LOTA at Section 2.2(a)(vii) provided

the following list of excluded assets:

              Notwithstanding the above, Lessor retains and does not transfer to
              Lessee the following assets (the "Excluded Assets"): (1) all cash or
              cash equivalents of Lessor (other than cash paid for services to be
              provided in the Health Care Operations after the Commencement
              Date, if any); (2) the accounts receivable arising from services
              provided in the Health Care Operations prior to the Commencement
              Date (including any receivables recoverable pursuant to the South
              Carolina Setoff Debt Collection Act); (3) the Real Property; ( 4) the
              Nursing Home Property; (5) all assets used exclusively in the
              operation of Union County EMS; (6) Lessor's Medicare and
              Medicaid provider numbers and related rights and authorizations

                                                   4
Case 14-03299-dd       Doc 666       Filed 08/19/19 Entered 08/19/19 13:43:49           Desc Main
                                    Document      Page 7 of 14


              for reimbursement under Government Programs; (7) all rights to
              refunds, settlements and retroactive adjustments, including those
              arising in connection with Medicare and Medicaid, due to Lessor as
              of the Closing Date and all Avoidance Actions; and (8) all of
              Lessor's rights, claims and causes of action against third parties
              arising out of facts and circumstances prior to the Closing Date, other
              than those arising under the Assumed Contracts.

        (emphasis added).

        19.    Prior to the Effective Date of the Plan, the Debtor operated a hospital and

provided certain health services.

        20.    Under the Plan and LOTA, Defendant took over operation of the hospital and

health services on the Effective Date of the Plan, which Effective Date occurred on August 2,

2015.

        21.    Although the Defendant had the right to request that the Debtor’s provider

agreements and related numbers for Medicare and Medicaid be assumed and assigned to the

Defendant (similar to other contract rights which were assumed and assigned to the Defendant),

the Defendant made an affirmative decision not to take, and did not take, an assignment of the

Debtor’s Medicare and Medicaid provider agreements and the rights thereunder (including the

rights to receive the monies which are the subject of this Adversary Proceeding).

        22.    In fact, the Defendant expressly excluded any rights or liabilities in connection

with the Debtor’s Medicaid and Medicare provider agreements and related numbers. See, LOTA

§ 6.1 (“Lessee is not assuming Lessor's Medicare or Medicaid provider numbers but will instead

undertake a new enrollment for the Health Care Operations”).

THE MONIES IMPROPERLY WITHHELD BY SPARTANBURG

        23.    As set forth above, through the Plan and LOTA, the Debtor retained the right to

receive refunds from various sources, including through government funding programs, which



                                                 5
Case 14-03299-dd       Doc 666      Filed 08/19/19 Entered 08/19/19 13:43:49             Desc Main
                                   Document      Page 8 of 14


rights to payment were transferred to the Trust pursuant to the Plan. Hospitals, such as the

Debtor, receive funds, grants and refunds through a number of federal and state programs.

       24.     In particular, hospitals that treat a large number of indigent patients receive

additional support from the federal government in the form of Medicaid Disproportionate Share

Hospital (“DSH”) payments. Federal and state laws have created a complex formula that

establishes each hospital’s DSH payment based on location, numbers of beds, and patient

demographics, including the percentage who receive means-tested support or who are on

Medicare and Medicaid.

       25.     The Medicaid DSH program is jointly funded by federal and state governments.

The federal portion is funded by the Center for Medicare and Medicaid Services (“CMS”) which

calculates state payments primarily on the demographic makeup of each state.

       26.     In 2015, the South Carolina DSH fund was $502 million. The federal government

paid $355 million and the state funded the remaining $147 million.

       27.     All acute hospitals in the State of South Carolina pay a provider tax (or fee),

which supports both the DSH and Medicaid programs.

       28.     Consistent with federal law, the SCDHHS makes DSH payments to hospitals

serving indigent patients.

       29.     A hospital’s DSH payments are estimated based upon its prior fiscal year and

deemed earned at the beginning of its fiscal year. They are audited and reconciled after the end

of the fiscal year. DSH payments are reconciled based upon reports submitted by the hospital

regarding the medical services which were provided to eligible populations. Some hospitals pay

a settlement back to SCDHHS while others receive additional DSH payments.




                                                 6
Case 14-03299-dd       Doc 666     Filed 08/19/19 Entered 08/19/19 13:43:49             Desc Main
                                  Document      Page 9 of 14


       30.     In general, the requests and corresponding right to DSH reimbursements are tied

to the hospital’s Medicaid provider number.

       31.     At no point during the 2015 Medicaid DSH period did Defendant operate under

Debtor’s Medicaid provider number.

       32.     Upon information and belief, Spartanburg did not operate under any Medicaid

provider number during the fiscal year 2015 DSH period.

       33.     The Debtor paid all fees and taxes attributable to its operations in 2015, including

fees related to DSH reimbursements.

       34.     In the normal course of its operations, SCDHHS remitted various monies

attributable to the Debtor’s operations to the Defendant, which is operating out of Debtor’s

former address.

       35.     In addition, SCDHHS conducted an audit of the Debtor’s operations for South

Carolina fiscal year 2015.

       36.     Unbeknownst to Plaintiff until May 3, 2019, Defendant received and accepted

monies attributable to UHD’s DSH reconciliations as well other Medicaid and Medicare monies

belonging to UHD.

       37.     The following chart reflects the amounts received by the Defendant, which are

property of the Trust, the dates and descriptions of the payments:



                             --chart appears on the following page--




                                                 7
Case 14-03299-dd         Doc 666    Filed 08/19/19 Entered 08/19/19 13:43:49             Desc Main
                                   Document      Page 10 of 14


          Date SRHSD
                                                 Description                           Amount
           Received
            3/1/2016         FY 2014 Medicaid interim cost settlement                      301,245
           7/20/2016         FY DSH Final/5th Payment                                    1,375,862
           12/6/2016         FY 2012 DSH redistribution                                  1,574,072
            9/1/2017         FY 2013 DSH redistribution                                  1,742,208
           2/12/2018         Final FY 2013 Medicaid Settlement                              22,216
           2/12/2018         Final FY 2013 Medicaid Settlement                               9,555
           3/29/2019         FY 2014 Final DSH Payment                                       8,293
            5/6/2019         Medicare Part A, B settlements FY 2012 to 2014                339,215
           7/30/2019         FY 2012-2015 Medicare HITECH                                  118,392
                                                                                         5,491,058


       38.       The rights to the monies referred to in the preceding paragraph were improperly

withheld by the Defendant, not transferred to Defendant under the LOTA, are not property of

Defendant, and at all times have remained property of UHD and/or the Trust. See Exhibit A at

§2.2(a) (7).

       39.       Neither UHD’s Medicare and Medicaid provider agreements, nor UHD’s right to

payments or reimbursements related to those agreements, were transferred to Defendant, and at

all times those related rights remained property of UHD and/or the Trust.

       40.       In addition, the Defendant did not pay any fees and taxes attributable to Debtor’s

DSH reimbursements relating to state fiscal year 2015.

       41.       Notwithstanding the foregoing, Defendant did not disclose to the Trust until May

3, 2019 that Defendant had received various amounts belonging to the Trust starting in 2016.

       42.       Instead, on May 3, 2019, the Plaintiff was advised by Defendant of the monies

received by the Defendant only when SCDHHS raised a DSH overpayment concern. This

concern has been subsequently withdrawn by SCDHHS through the actions of the Plan

Administrator.

       43.       In June 2019, after demand therefor, Defendant paid to the Trust $4,279,228 of

the withheld funds.

                                                  8
Case 14-03299-dd        Doc 666     Filed 08/19/19 Entered 08/19/19 13:43:49             Desc Main
                                   Document      Page 11 of 14


         44.    Despite further demands, Defendant has failed and refused, and continues to fail

and refuse to turn over to the Trust the remaining $1,174,560 in funds belonging to the Trust.

         45.    Defendant is wrongfully withholding the $1,174,560 belonging to the Trust, and

Plaintiff is entitled to a judgment ordering and directing Defendant to pay those monies over to

the Trust.

         46.    Plaintiff is also entitled to interest from Defendant from the date of Defendant’s

receipt of the funds, through and including the date of payment to the Trust, calculated in

accordance with South Carolina law, which is the governing law under the LOTA. See Exhibit

“A” at §11.4.

                              FIRST CLAIM FOR RELIEF
         (Declaratory Judgment and Related Relief Under 28 U.S.C. §2201 and §2202)

         47.    Plaintiff repeats the allegations above.

         48.    Defendant is in possession of $1,174,560.00, which is property of the Trust.

         49.    Plaintiff made demand on Defendant for payment, but Defendant has failed and

refused to pay the $1,174,560.00, which is property of the Trust.

         50.    Defendant has maintained that it, not Plaintiff is entitled to the funds. Defendant

relies on its own “interpretation” of the LOTA, which is disputed by the Plaintiff.

         51.    An actual controversy therefore exists within the meaning of 28 U.S.C. §2201(a)

regarding how the LOTA applies to those monies and whether the monies are property of the

Trust.

         52.    Accordingly, Plaintiff seeks a declaratory judgment resolving the controversy,

declaring that the $1,174,560.00 belongs to Plaintiff, and ordering and directing Defendant to

immediately pay the $1,174,560.00 to Plaintiff.




                                                  9
Case 14-03299-dd        Doc 666      Filed 08/19/19 Entered 08/19/19 13:43:49            Desc Main
                                    Document      Page 12 of 14


                                 SECOND CLAIM FOR RELIEF
                                        (Conversion)

        53.     Plaintiff repeats the previous allegations.

        54.     Plaintiff has at all times maintained ownership and/or right to possession of the

$1,174,560.00 received by the Defendant.

        55.     Defendant has without authorization, exercised ownership over the $1,174,560.00

to the exclusion of Plaintiff’s rights.

        56.     The Defendant’s wrongful acts are inconsistent with the property rights of the

Plaintiff.

        57.     By reason of the foregoing, Defendant has unlawfully converted the

$1,174,560.00, and Plaintiff is entitled to damages in at least that amount, plus interest as

described herein.

                                  THIRD CLAIM FOR RELIEF
                                        (Accounting)

        58.     Plaintiff repeats the previous allegations.

        59.     Based on the Defendant’s inequitable and improper conduct in converting the

property of the Trust over the last number of years, the Plan Administrator is not certain whether

there are other monies or property that belong to the Trust in the possession, custody or control

of the Defendant.

        60.     The Plan Administrator, as a fiduciary for all of the Debtor’s creditors, should be

assured that the Defendant is not in possession, custody or control of other monies or other Trust

property not otherwise currently known to the Plaintiff.

        61.     There is no adequate legal remedy to provide the requisite assurances for the

benefit of the Plan Administrator.



                                                  10
Case 14-03299-dd        Doc 666     Filed 08/19/19 Entered 08/19/19 13:43:49           Desc Main
                                   Document      Page 13 of 14


       62.     As a result, the Defendant should account for all monies received on account of

the Debtor’s operations or which otherwise may be property of the Trust.

                                FOURTH CLAIM FOR RELIEF
                                   (Breach of the LOTA)

       63.     Plaintiff repeats the previous allegations.

       64.     By reason of the foregoing, Defendant has breached the LOTA and Plaintiff is

entitled judgment against Defendant for the damages caused thereby.

                                 FIFTH CLAIM FOR RELIEF
                           (Interest on Monies Wrongfully Withheld)

       65.     Plaintiff repeats the previous allegations.

       66.     Defendant should have transferred all of the wrongfully withheld funds over to

Plaintiff upon Defendant’s receipt thereof.

       67.     By wrongfully withholding the funds from the Trust, Defendant deprived the

Trust of the benefit of those funds over a term of several years.

       68.     The withheld funds could have been timely distributed to the Debtor’s creditors

pursuant to the Plan and those creditors have been deprived of timely distributions by operation

of the Defendant’s inequitable and improper conduct.

       69.     Pre-judgment interest is appropriate herein as there is a sum certain, improperly

withheld by the Defendant, which has a detrimental effect on the Debtor’s creditors.

       70.     S.C. Code § 34-31-20(A) (the “Statutory Interest Rate”) provides for pre-

judgment interest to be calculated at the rate of 8.75% per annum on monies due.

       71.     Based upon the Statutory Interest Rate, Defendant owes Plaintiff interest in the

sum of $1,006,766.79 accruing through August 18, 2019, plus continuing interest on the

remaining $1,174,560.00 through the date Plaintiff pays such funds to Plaintiff. Annexed hereto

as Exhibit B is the calculation of the interest due.

                                                 11
Case 14-03299-dd         Doc 666    Filed 08/19/19 Entered 08/19/19 13:43:49             Desc Main
                                   Document      Page 14 of 14


                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Court grant the following relief against

Defendant:

          A.     On the First, Second and Third Claims for Relief, judgment in favor of Plaintiff

requiring Defendant to pay Plaintiff the $1,174,560, or, in the alternative awarding Plaintiff

damages in at least that amount;

          B.     On the Fourth Claim for Relief, judgment in favor of Plaintiff and against

Defendant, requiring Defendant to pay to Plaintiff interest of $1,006,766.79 plus continuing

interest on the $1,174,560.00 from August 18, 2019 through the date of Plaintiff pays such funds

to Plaintiff;

          C.     Granting Plaintiff post-judgment interest; and

          D.     Granting Plaintiff such other and further relief as this Court may deem just and

proper.

Dated August 19, 2019                  By:     /s/ Andrew H. Sherman
                                               Andrew H. Sherman
                                               SILLS CUMMIS & GROSS P.C.
                                               One Riverfront Plaza
                                               Newark, NJ 07102
                                               Tel.: (973) 643-7000
                                               Fax: (973) 643-6500
                                               asherman@sillscummis.com


                                         By: /s/Daniel J. Reynolds, Jr.
                                             Daniel J. Reynolds, Jr., I.D. #9232
                                             McCARTHY, REYNOLDS, & PENN, LLC
                                             1517 Laurel Street (29201)
                                             P.O. Box 11332
                                             Columbia, SC 29211-1332
                                             (803) 771-8836 (phone)
                                             (803) 753-6960 (fax)
                                             dreynolds@mccarthy-lawfirm.com

                                               Attorneys for the Plan Administrator/Plaintiff

                                                 12
